Case 2:11-cv-06864-JGB-GJS Document 151 Filed 07/27/21 Page 1 of 2 Page ID #:3020

                                                o
  1
  2
  3
  4
  5
  6
  7
  8
                               UNITED STATES DISTRICT COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
 11      JORDY OCHOA,
                                                      Case No. CV 11-6864-JGB (GJS)
 12                   Petitioner
 13             v.                                     ORDER ACCEPTING FINDINGS
                                                       AND RECOMMENDATIONS OF
 14      L.R. THOMAS, et al.,                          UNITED STATES MAGISTRATE
                                                       JUDGE
 15                   Respondents.
 16
 17
 18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the operative 28 U.S.C. §
 19    2254 petition in this case (Dkt. 41-2, “Petition”) and all relevant pleadings, motions,
 20    and other documents filed in this action, the original Report and Recommendation
 21    of United States Magistrate Judge (Dkt. 140), Petitioner’s Objections to the original
 22    Report and Recommendation (Dkt. 149), and the Final Report and Recommendation
 23    of United States Magistrate Judge (Dkt. 150, “Report”). Pursuant to 28 U.S.C. §
 24    636(b)(1)(C) and Fed. R. Civ. P. 72(b), the Court has conducted a de novo review of
 25    the matters to which objections have been stated.
 26          Petitioner’s assertions and arguments have been reviewed carefully. The
 27    Court, however, concludes that nothing set forth in the Objections or otherwise in
 28    the record for this case affects or alters, or calls into question, the findings and
Case 2:11-cv-06864-JGB-GJS Document 151 Filed 07/27/21 Page 2 of 2 Page ID #:3021
